              Case 2:19-cv-00938-BJR Document 19 Filed 05/18/20 Page 1 of 4




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7
     FIDEL ZELEKE,                                       NO. 2:19-CV-00938-BJR
 8
                                    Plaintiff,           STIPULATED MOTION AND ORDER
 9                                                       TO CONTINUE TRIAL DATE AND
            vs.                                          RELATED DATES
10
     SP PLUS CORPORATION,
11
                                    Defendant.
12

13                                                STIPULATION
14          The parties, Plaintiff Fidel Zeleke and Defendant SP Plus Corporation (“SP Plus”) by and
15   through their respective counsel, respectfully and jointly request that certain dates on Order
16   Setting Trial Date & Related Dates (Dkt. 15) and the trial date be continued as follows:
17                   Reports fro m expert witness under FRCP 26(a)(2) due continued from April

18                    13, 2020, to July 12, 2020 (90-day continuance);

19                   Discovery completed by continued from May 13, 2020, to August 11, 2020 (90-

20                    day continuance);

21                   All dispositive motions must be filed by continued from June 12, 2020, to

22                    September 10, 2020 (90-day continuance);

23                   All motions in limine must be filed by continued from October 5, 2020, to January

24                    3, 2021 (90-day continuance);

25                   Joint Pretrial Statement continued from October 13, 2020 to January 11, 2021;

     STIPULATED MOTION FOR ORDER TO CONTINUE                             GORDON REES SCULLY
     TRIAL DATE AND RELATED DATES – PAGE 1                               MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                             701 5th Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
                  Case 2:19-cv-00938-BJR Document 19 Filed 05/18/20 Page 2 of 4




 1                    Pretrial conference continued from October 26, 2020, to January 24, 2021 (90-day
 2                     continuance); and
 3                    Trial date continued from November 9, 2020, to February 8, 2021 (91-
 4                     day continuance).
 5            Good cause, as required by the Court’s Order Setting Trial Date and Related Dates, exists
 6   for this continuance for the following reasons:
 7                    On March 13, 2020, President Donald J. Trump proclaimed a national emergency
 8   due to the global outbreak of COVID-19, a novel coronavirus, under the U.S. Constitution,
 9   sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.), and consistent
10   with section 1135 of the Social Security Act (SSA), as amended (42 U.S.C. 1320b-5);
11                    Courts, businesses, and borders have been shut down or are operating on a limited
12   or restricted basis due to the COVID-19 pandemic, and stay-at-home orders and prohibitions on
13   group gatherings are in effect for the State of Washington;
14                    On March 17, 2020, Chief United States District Judge Ricardo S. Martinez
15   issued Emergency Order 20, which continues to govern the Court’s operations, and which gave
16   the Court discretion to amend scheduling orders as appropriate;
17                    The stay at home orders have impacted the parties’ ability to travel to conduct
18   depositions, which will take place in Seattle;
19                    The outbreak and related stay-at-home orders have significantly impacted the
20   parties and counsel’s schedules causing a need for a continuance, and counsel are willing to
21   prepare a declaration to these facts if requested by the Court; and
22                    Counsel have conferred and agree on the above as required by the Court’s
23   Chambers Rules.
24            This is the parties’ first request for a modification to the scheduling order to continue
25   dates.

     STIPULATED MOTION FOR ORDER TO CONTINUE                               GORDON REES SCULLY
     TRIAL DATE AND RELATED DATES – PAGE 2                                 MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                               701 5th Avenue, Suite 2100
                                                                           Seattle, WA 98104
                                                                           Telephone: (206) 695-5100
                                                                           Facsimile: (206) 689-2822
               Case 2:19-cv-00938-BJR Document 19 Filed 05/18/20 Page 3 of 4




 1          The parties have been diligent in their conduct of discovery prior to the aforementioned
 2   events, and continue to make best efforts to do so. Defendant has propounded and received
 3   Plaintiff’s responses to discovery requests under Rules 33 and 34. Plaintiff has propounded and
 4   is awaiting responses from Defendant to its discovery requests under Rules 33 and 34, which are
 5   due May 13, 2020. The parties had not yet scheduled depositions prior to the pandemic, but were
 6   about to do so when it struck;
 7          The requested 90-day continuance of the scheduling order dates also contemplates that
 8   the parties will continue to engage in ongoing settlement negotiations.
 9          Pursuant to Fed. R. Civ. P. 11, Plaintiffs’ and Defendants’ counsel attest to these facts,
10   respectively, by their signatures below.
11          Accordingly, by this Joint Motion, the parties request that the above-listed dates be
12   continued as indicated.
13

14          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16   DATED this 11th day of May 2020.
17
     GORDON REES SCULLY MANSUKHANI, LLP                       LAW OFFICE OF RODNEY MOODY
18

19   s/ Diana P. Danzberger                                   s/ Rodney R. Moody
     Sarah N. Turner, WSBA #37748                             Rodney R. Moody, WSBA #17416
20   Diana P. Danzberger, WSBA #24818                         Attorney for Plaintiff Fidel Zeleke
     Attorneys for Defendant SP Plus Corporation              2707 Colby Avenue, Suite 603
21   701 5th Avenue, Suite 2100                               Everett, WA 98201
     Seattle, WA 98104                                        (425) 740-2940
22                                                            rmoody@rodneymoodylaw.com
     (206) 695-5100
23   sturner@grsm.com;
     ddanzberger@grsm.com
24

25

     STIPULATED MOTION FOR ORDER TO CONTINUE                           GORDON REES SCULLY
     TRIAL DATE AND RELATED DATES – PAGE 3                             MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                           701 5th Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
             Case 2:19-cv-00938-BJR Document 19 Filed 05/18/20 Page 4 of 4




                                            ORDER
 1
           PURSUANT TO THE STIPULATION ABOVE, IT IS HEREBY ORDERED,
 2
     ADJUDGED AND DECREED that the parties’ request for a continuance of the trial date and
 3
     related dates is GRANTED.
 4
           DATED this 18th day of May, 2020.
 5

 6
 7                                    THE HONORABLE BARBARA J. ROTHSTEIN
                                      United States District Court Judge
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
24

25

     STIPULATED MOTION FOR [PROPOSED] ORDER TO                 GORDON REES SCULLY
     CONTINUE TRIAL DATE AND RELATED DATES – PAGE 4            MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                   701 5th Avenue, Suite 2100
                                                               Seattle, WA 98104
                                                               Telephone: (206) 695-5100
                                                               Facsimile: (206) 689-2822
